


109 HR 5566 IH: To facilitate the transfer of Spearfish Hydroelectric

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5566
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Ms. Herseth
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Resources, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To facilitate the transfer of Spearfish Hydroelectric
		  Plant Number 1 to the city of Spearfish, South Dakota, and for other
		  purposes.
	
	
		1.FindingsCongress finds that—
			(1)Spearfish Hydroelectric Plant Number
			 1—
				(A)operates under a right-of-way grant
			 administered by the Forest Service; and
				(B)is not subject to the jurisdiction of the
			 Federal Energy Regulatory Commission;
				(2)the transfer of the Plant from the
			 Homestake Mining Company to the city of Spearfish, South Dakota—
				(A)would maintain the historic benefits of the
			 Plant; and
				(B)would not—
					(i)affect the validity of the right-of-way
			 grant; or
					(ii)subject the Plant to the jurisdiction of
			 the Commission; and
					(3)it is in the public interest for the Plant
			 to continue to operate in a manner that protects and improves—
				(A)fish hatchery operations;
				(B)recreation;
				(C)historical interpretation;
				(D)irrigation;
				(E)hydroelectric power generation; and
				(F)the aesthetic value of Spearfish City
			 Park.
				2.DefinitionsIn this Act:
			(1)CommissionThe term Commission means the
			 Federal Energy Regulatory Commission.
			(2)PlantThe term Plant means the
			 Spearfish Hydroelectric Plant Number 1 that—
				(A)is located in Lawrence County, South
			 Dakota;
				(B)operates in accordance with a valid
			 right-of-way grant—
					(i)issued by the General Land Office of the
			 Department of the Interior in 1909; and
					(ii)administered by the Forest Service as of
			 the date of enactment of this Act; and
					(C)is described in Commission docket number
			 UL00–3.
				(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			3.Exemption of the Plant
			 from Commission Jurisdiction
			Part I of the Federal Power Act (16 U.S.C.
			 791a et seq.) shall not apply to the Plant until and unless otherwise provided
			 by Congress.
			4.Study of Spearfish
			 Creek Hydrology
			(a)In
			 GeneralThe Secretary, acting
			 through the United States Geological Survey, shall carry out a study of the
			 hydrology of Spearfish Creek, South Dakota.
			(b)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary to carry out the study under
			 subsection (a) $250,000 for each of fiscal years 2006 through 2009.
			5.Sense of
			 Congress
			It is the sense of Congress that the city
			 of Spearfish, South Dakota, to provide for the restoration and improvement of
			 Spearfish Creek, should—
				(1)uphold the Memorandum Agreement of the city
			 of Spearfish and the Spearfish Canyon Landowners Association, dated September
			 14, 2004; and
				(2)take action to release additional water
			 flow of approximately 5 to 10 cubic feet per second between the Maurice Intake
			 Dam and the Spearfish Diversion.
				
